Title: From John Adams to Thomas Jefferson, 1 May 1812
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 1. 1812

Yesterday, I received from the Post Office, under an envellope inscribed with your hand, but without any letter, a very learned and ingenious Pamphlet, prepared by you for the Use of your Counsel, in the case of Edward Livingston against you: Mr Ingersol of Philadelphia, two or three Years ago Sent me two large Pamphlets upon the same Subject. Neddy is a naughty lad as well as a saucy one. I have not forgotten his lying Villany in his fictitious fabricated Case of a Jonathan Robbins who never existed. His Suit against you, I hope has convinced you of his Character. What has become of his defalcation and plunder of the Publick? I rejoice however that you have been plagued by this fellow; because it has Stimulated you to a Research that cannot fail to be of great Use to your Country. You have brought up to the View of the young Generation of Lawyers in our Country Tracts and Regions of legal Information of which they never had dreamed: but which will become, every day more and more necessary  for our Courts of Justice to investigate.
Good God! Is a President of U.S to be Subject to a private Action of every Individual? This will Soon introduce the Axiom that a President can do no wrong; or another equally curious that a President can do no right.
I have run over this Pamphlet with great pleasure but must read it with more Attention. I have uniformly treated the Charges of Corruption which I have read in Newspapers and Pamphlets and heard from the Pulpit against you and Mr Madison with contempt and Indignation. I believe in the Integrity of both, at least as undoubtingly as in that of Washington. In the Measures of Administration I have neither agreed with you or Mr Madison. Whether you or I were right Posterity must judge; I have never approved of Non Importations, Non Intercourses, or Embargoes for more than Six Weeks. I never have approved and never can approve of the Repeal of the Taxes the Repeal of the Judiciary System, or the Neglect of the Navy. You and Mr Madison had as good a right to your Opinions as I had to mine, and I must acknowledge the Nation was with you, But neither your Authority nor that of the Nation has convinced me: Nor, I am bold to pronounce will convince Posterity.
I wrote you on the third of February and on the 10th. of February but have received no answer, which makes me Suspect Some Accident in the Post Office or in the transportation of the Mail. The Embargo and the fatal Vote against an Augmentation of the Navy have knock’d out Gerry. Even Henrys, dear bought disclosures have operated against the Administration. There is Something in this Country too deep for me to Sound. The escape of Governor Blount, of Aaron Burr, of John Smith and now the coldness and Indifference about Henrys Communications are beyond the reach of my Sagacity. So is the Language of John Randolph and Major Sheffey. What do these ignorant Boys mean, by the “Profligacy of John Adams’s Administration?” Randolph and Sheffey accuse John Adams of Profligacy!
Our old Friend Clinton is gone, and I suppose has left as many Millions as Washington or Franklin. And yet his Administration has not been profligate.
I am Still as I ever have been and ever Shall be with great Esteem and regard your Friend & Servant
John Adams